                                 The telephone conference scheduled for March 25,
                                 2020 at 11:00 am, and the Settlement Conference
                                 scheduled for April 7, 2020 at 2:00 pm are both
LAW OFFICES OF NOLAN KLEIN, P.A. ADJOURNED sine      ATTORNEYS
                                                         die. By May    & COUNSELORS
                                                                            1, 2020, the parties
5550 GLADES ROAD, SUITE 500      shall file a joint letter on the docket, indicating
BOCA RATON, FL 33431
PH: (954) 745-0588
                                 whether they would like to move forward with a
                                 settlement conference.         If they
                                                       Nolan Klein,   Esq. do, they shall include
                                                       klein@nklegal.com
                                 three dates in their letter on which all relevant
                                 persons are available for the conference.
                             March 24, 2020
                                                 The Clerk of Court is respectfully directed to terminate
                                                 the conferences and to close the Letter-Motion at
VIA ECF
Honorable Magistrate Judge Sarah L. Cave         ECF No. 26.
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 1670                      SO ORDERED                  3/24/2020
New York, NY 10007

       Re:     Bowen v. 224 Realties, LLC, et al.
               SDNY Case No.: 19-cv-10770

Dear Magistrate Judge Cave,

        I am writing on behalf of Hector V. Ramirez, Esq., who works for this law firm and is
counsel of record for the Plaintiff, Daniel Bowen, in the above-captioned case. Mr. Ramirez has
a family medical emergency and has had to fly out of the country for an indefinite period of time.
I therefore write with the consent of opposing counsel to respectfully request a temporary
adjournment of all conferences and deadlines in this matter, to provide time for the present
situation to abate. This is the first request for an adjournment of this conference, and the request
will not prejudice any parties or affect any other scheduled dates. Counsel for Defendants has no
objection to the relief requested herein.

       We thank the Court for your time and consideration in this matter.

                                                     Respectfully Submitted,

                                                     Law Offices of Nolan Klein, P.A.


                                                     By:     /s/ Nolan Klein
                                                           NOLAN KLEIN, ESQ.
                                                           (NK4223)



NKK/amd
cc: Douglas E. Motzenbecker, Esq., and Jolene Sproviero, Esq. (via ECF)
